
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 241
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 6, 2012
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To authorize the conveyance of certain
		  National Forest System lands in the Los Padres National Forest in
		  California.
	
	
		1.DefinitionsIn this Act:
			(1)Federal
			 landThe term Federal land means the approximately 5
			 acres of National Forest System land in Santa Barbara County, California, as
			 generally depicted on the map.
			(2)FoundationThe
			 term Foundation means the White Lotus Foundation, a nonprofit
			 foundation located in Santa Barbara, California.
			(3)MapThe
			 term map means the map entitled San Marcos Pass
			 Encroachment for Consideration of Legislative Remedy and dated June 1,
			 2009.
			(4)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			2.Land
			 conveyance
			(a)In
			 GeneralSubject to the provisions of this section, if the
			 Foundation offers to convey to the Secretary all right, title, and interest of
			 the Foundation in and to a parcel of non-Federal land that is acceptable to the
			 Secretary—
				(1)the Secretary
			 shall accept the offer; and
				(2)on receipt of
			 acceptable title to the non-Federal land, the Secretary shall convey to the
			 Foundation all right, title, and interest of the United States in and to the
			 Federal land.
				(b)Applicable
			 LawThe land exchange authorized under subsection (a) shall be
			 subject to section 206 of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C.
			 1716).
			(c)Time for
			 Completion of Land ExchangeIt is the intent of Congress that the
			 land exchange under subsection (a) shall be completed not later than 2 years
			 after the date of enactment of this Act.
			(d)Authority of
			 Secretary To Conduct Sale of Federal LandIf the land exchange
			 under subsection (a) is not completed by the date that is 2 years after the
			 date of enactment of this Act, the Secretary may offer to sell to the
			 Foundation the Federal land for fair market value.
			(e)Additional Terms
			 and ConditionsThe land exchange under subsection (a) and any
			 sale under subsection (d) shall be subject to—
				(1)valid existing
			 rights;
				(2)the Secretary
			 finding that the public interest would be well served by making the exchange or
			 sale;
				(3)any terms and
			 conditions that the Secretary may require; and
				(4)the Foundation
			 paying the reasonable costs of any surveys, appraisals, and any other
			 administrative costs associated with the land exchange or sale.
				(f)Appraisals
				(1)In
			 generalThe land conveyed under subsection (a) or (d) shall be
			 appraised by an independent appraiser selected by the Secretary.
				(2)RequirementsAn
			 appraisal under paragraph (1) shall be conducted in accordance with nationally
			 recognized appraisal standards, including—
					(A)the Uniform
			 Appraisal Standards for Federal Land Acquisitions; and
					(B)the Uniform
			 Standards of Professional Appraisal Practice.
					(g)Management and
			 Status of Acquired LandAny non-Federal land acquired by the
			 Secretary under this Act shall be managed by the Secretary in accordance
			 with—
				(1)the Act of March
			 1, 1911 (commonly known as the Weeks Law) (16 U.S.C. 480 et
			 seq.); and
					
				(2)any laws
			 (including regulations) applicable to the National Forest System.
				
	
		
			Passed the House of
			 Representatives June 5, 2012.
			Karen L. Haas,
			Clerk
		
	
